DETAILED ACTION
Claims 1-48 are presented for examination.
Claims 1, 3, 4, 12, 19, 21, 22, 30, and 37-40 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims are withdrawn based on  Applicant’s amendment.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al., (hereinafter Cirik), U.S. Publication No. 2019/0215888, in view of ZTE, NPL Publication R2-1807403 “Consideration on Routing Design for IAB”.

As per claim 45, Cirik discloses a node comprising: a transceiver; and a processor connected to the transceiver [paragraphs 0077, 0432, a transceiver; and a processor coupled to the transceiver (one communication interface 407, one or more processors 408)] and configured at least to: 
transmit a topology adaptation configuration which comprises a blockage-related parameter [fig. 31, 44, paragraphs 0363, 0364, 0371, 0373, 0426, transmit a topology adaptation configuration which comprises a blockage-related parameter (wireless device 3101 (e.g., a UE) may receive, from a base station 3102, one or more resource configuration parameters; parameter/ signal for beam failure recovery request transmission)]; 
receive a request which indicates to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, receiving a request which indicates to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)]; and 
transmit a command to trigger the switch from the first network link topology to the second network link topology [fig. 31, paragraphs 0270, 0363, 0364, transmitting a command to trigger the switch from the first network link topology to the second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].

However, ZTE teaches a network link topology adaptation method used by an integrated access and backhaul (IAB) node; comprising a blockage-related parameter [page 3, section 2.2, Proposal 2, a network link topology adaptation method used by an integrated access and backhaul (IAB) node; comprising a blockage-related parameter (IAB nodes need to perform traffic mapping according to some specific parameters, such as source UE ID, QoS parameters, next-hop congestion status)]; and transmitting a request to trigger a switch from a first network link topology to a second network link topology [fig. 1, page 2, section 2.2, transmitting a request to trigger a switch from a first network link topology to a second network link topology (IAB node A would map all the incoming traffic from IAB node D to one route to the IAB donor in Option 1. In Option 2, IAB node C would map the incoming traffic from IAB node H to different routes with the same destination, the IAB donor)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cirik by including a blockage-related parameter from an upstream IAB node by ZTE because it would provide the Cirik’s node with the enhanced capability of supporting fast and reliable data delivery when suffering link break or node failure [ZTE, page 2, section 2.2].

As per claim 46, The modified Cirik discloses the IAB node of claim 45, wherein the first network link topology is dual connectivity, the IAB node is a first serving IAB node, 
determine the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology [fig. 7, paragraphs 0091, 0104, 0110, 0124, determining the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology (multi-connectivity)].

As per claim 47, The modified Cirik discloses the IAB node of claim 45, wherein the first network link topology is dual connectivity, the IAB node is a second serving IAB node, and the processor is configured to transmit a request for handover to another IAB node further comprising: 
determine the another IAB node which is a first serving IAB node to change from the first network link topology to the second network link topology [fig. 7, paragraphs 0091, 0104, 0110, 0124, 0363, determining the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology (multi-connectivity)].

As per claim 48, The modified Cirik discloses the IAB node of claim 45, wherein the first network link topology is single connectivity, and the processor is configured to transmit a request for handover to another IAB node further comprising: 
determine the another IAB node to change from the first network link topology to the second network link topology [paragraphs 0139, 0180, 0259, 0271, determining the another IAB node to change from the first network link topology to the second network link topology (single beam and multi-beam operations may be supported)].

Claims 1-8, 10-26, and 28-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al., (hereinafter Cirik), U.S. Publication No. 2019/0215888, in view of Heo et al., (hereinafter Heo), U.S. Publication No. 2015/0117183.

As per claim 1, Cirik discloses a network link topology adaptation method used by an integrated access and backhaul (IAB) node or User Equipment (UE) [paragraphs 0004, 0238, a network link topology adaptation method used by an integrated access and backhaul (IAB) node or User Equipment (UE) (methods for beam (or any other communication resource) failure recovery; wireless device may detect a beam failure)], the method comprising: 
receiving a topology adaptation configuration which comprises a blockage-related parameter from a first upstream IAB node [fig. 31, 44, paragraphs 0363, 0364, 0371, 0373, 0426, receiving a topology adaptation configuration which comprises a blockage-related parameter (wireless device 3101 (e.g., a UE) may receive, from a base station 3102, one or more resource configuration parameters; parameter/ signal for beam failure recovery request transmission)]; 
determining whether a blockage condition of a radio link has occurred based on the blockage-related parameter [paragraphs 0363, 0386, 0397, 0426, determining whether a blockage condition of a radio link has occurred based on the blockage-related parameter (beam failure may be detected based on detecting a quality; beam failure may be due to a rotation, a movement, and/or a blockage of the wireless device)]; and 
Cirik discloses transmitting a request to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, transmitting a request to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].
Cirik does not explicitly disclose comprising a first and second upstream IAB nodes; and transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node; and receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node to trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity.
However, Heo teaches comprising a first and second upstream IAB nodes [fig. 3A-3C, paragraphs 0014, 0038, a first and second upstream IAB nodes (MeNB 302 or the SeNB 304)]; and transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node [paragraphs 0017, 0018, 0021, 0025, transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node (UE 310 detects a radio link failure on the MeNB 302, the MeNB may send a request over the eNB-to-eNB connection 312 to the SeNB 304 to reconfigure)]; and receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node  [paragraphs 0017, 0018, 0021, receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node (SeNB 304 may provide reconfigured radio resource information to the MeNB 302, and then the MeNB 302 may send a RRC connection reconfiguration message through the SeNB 304 to the UE 310)] to trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity [paragraphs 0017, 0023, 0024, trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity (a non-dual connectivity environment; a dual connectivity environment)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cirik by receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node by Heo because it would provide the Cirik’s method with the enhanced capability of improving handling of radio link failures in one of the eNBs [Heo, paragraph 0002].

As per claim 2, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether one or more preamble transmission during a Beam Failure Recovery (BFR) has exceeded a preamble transmission time threshold [fig. 40, paragraphs 0413, 0414, 0418, determining whether one or more preamble transmission during a Beam Failure Recovery (BFR) has exceeded a preamble transmission time threshold (wireless device may identify a first candidate beam based on a quality exceeding a threshold)]; and 
transmitting a request in response to the preamble transmission time threshold having been exceeded [Abstract, paragraphs 0397, 0413, 0416, transmitting a request in response to the preamble transmission time threshold having been exceeded (wireless device may send the second request using a new beam a threshold distance)].

As per claim 3, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether an accumulated time of a preamble transmission during the Beam Failure Recovery (BFR) within a monitoring window has exceeded an accumulated time threshold [paragraphs 0407, 0408, 0417, 0419, determining whether an accumulated time of a preamble transmission during the BFR within a monitoring window has exceeded an accumulated time threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmitting a request in response to the accumulated time threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the accumulated time threshold having been exceeded (beam failure recovery request)].

As per claim 4, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether a quantity of the Beam Failure Recovery (BFR) has exceeded a BFR quantity threshold [paragraphs 0363, 0369, 0371, 0410, determining whether a quantity of the BFR has exceeded a BFR quantity threshold (number of dedicated uplink beam failure recovery resources)]; and 
transmitting a request in response to the BFR quantity threshold having been exceeded [paragraphs 0363, 0369, 0371, 0410, transmitting a request in response to the BFR quantity threshold having been exceeded (sending beam recovery request)].

As per claim 5, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether a quantity of beam failure instance from lower layers has exceeded a beam failure instance quantity threshold [paragraphs 0363, 0369, 0371, 0410, determining whether a quantity of beam failure instance from lower layers has exceeded a beam failure instance quantity threshold (number/quantity beam failure recovery resources)]; and 
transmitting a request in response to the beam failure instance quantity threshold having been exceeded [paragraphs 0363, 0369, 0371, 0410, transmitting a request in response to the beam failure instance quantity threshold having been exceeded (sending beam recovery request)].

As per claim 6, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether a time of a radio problem recovery period has exceeded a radio problem recovery period threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether a time of a radio problem recovery period has exceeded a radio problem recovery period threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmitting a request in response to the radio problem recovery period threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the radio problem recovery period threshold having been exceeded (beam failure recovery request)].

As per claim 7, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether an accumulated time of a radio problem recovery period within a monitoring window has exceeded an accumulated time threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether an accumulated time of a radio problem recovery period within a monitoring window has exceeded an accumulated time threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmitting a request in response to the accumulated time threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the accumulated time threshold having been exceeded (beam failure recovery request)].

As per claim 8, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether a quantity of a radio problem recovery within a monitoring window has exceeded a radio problem recovery threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether a quantity of a radio problem recovery within a monitoring window has exceeded a radio problem recovery threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmitting a request in response to the radio problem recovery threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the radio problem recovery threshold having been exceeded (beam failure recovery request)].

As per claim 10, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
paragraphs 0363, 0372, 0415, 0419, 0424, determining whether a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a link has dropped below a minimum RSRP threshold or a minimum RSRQ threshold (wireless device may be configured to measure and/or determine (e.g., based on detecting a beam failure) a quality (e.g., a quality of RSRP and/or BLER))]; and 
transmitting a request in response to the RSRP or the RSRQ of the link having dropped below the minimum RSRP threshold or the minimum RSRQ threshold [paragraphs 0363, 0397, 0401, transmitting a request in response to the RSRP or the RSRQ of the link having dropped below the minimum RSRP threshold or the minimum RSRQ threshold (the RSRP of the new beam identification RS is higher than a threshold; wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request 3106)].

As per claim 11, Cirik discloses the method of claim 1, wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determining whether a number of a reference signal received power (RSRP) or a reference signal received quality (RSRQ), which is below a standard threshold, of a link within a monitoring window has exceeded a maximum RSRP number threshold or a maximum RSRQ number threshold [paragraphs 0363, 0372, 0415, 0419, 0424, determining whether a number of a reference signal received power (RSRP) or a reference signal received quality (RSRQ), which is below a standard threshold, of a link within a monitoring window has exceeded a maximum RSRP number threshold or a maximum RSRQ number threshold (wireless device may be configured to measure and/or determine (e.g., based on detecting a beam failure) a quality (e.g., a quality of RSRP and/or BLER))]; and 
transmitting a request in response to the number of the RSRP or the number of the RSRQ, which is below the standard threshold, of the link within the monitoring window having exceeded the maximum RSRP number threshold or the maximum RSRQ number threshold [paragraphs 0363, 0397, 0401, transmitting a request in response to the number of the RSRP or the number of the RSRQ, which is below the standard threshold, of the link within the monitoring window having exceeded the maximum RSRP number threshold or the maximum RSRQ number threshold (the RSRP of the new beam identification RS is higher than a threshold; wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request 3106)].

As per claim 12, Cirik discloses the method of claim 1, wherein the transmitting a request to trigger a switch from a first network link topology to a second network link topology comprising: 
transmitting a request to the upstream IAB node which is a first upstream IAB node to add a second upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to add a second upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
communicating with the second upstream IAB node so as to operate under the second network link topology [paragraphs 0407, 0409, communicating with the second upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 13, Cirik discloses the method of claim 1, wherein the transmitting a request to trigger a switch from a first network link topology to a second network link topology comprising: 
transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
receiving a RRC connection reconfiguration message [paragraphs 0118, 0164, 0317, receiving a radio resource control (RRC) connection reconfiguration message (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
paragraphs 0407, 0409, releasing the second upstream IAB node based on the RRC connection reconfiguration message so as to operate under the second link network topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 14, Cirik discloses the method of claim 1, wherein the transmitting a request to trigger a switch from a first network link topology to a second network link topology comprising: 
transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node and add a third upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node and add a third upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
receiving a RRC connection reconfiguration message which comprises information of the third upstream IAB node [paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of the third upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
releasing the second upstream IAB node based on the RRC connection reconfiguration message and communicating with the third upstream IAB node so as to fig. 31, paragraphs 0270, 0363, 0364, 0407, 0409, releasing the second upstream IAB node based on the RRC connection reconfiguration message and communicating with the third upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate; wireless device 3101 identifies a new candidate serving beam)].

As per claim 15, Cirik discloses the method of claim 1, wherein the upstream IAB node is a first upstream IAB node and the transmitting a request to trigger a switch from a first network link topology to a second network link topology comprising: 
transmitting a request for handover to the upstream IAB node [paragraphs 0086, 0091, 0095, 0118, 0287, transmitting a request for handover to the upstream IAB node (RRC connection establishment/re-establishment/handover)]; 
receiving a RRC connection reconfiguration message which comprises information of a second upstream IAB node [paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of a second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
communicating with the second upstream IAB node so as to operate under the second network link topology [paragraphs 0407, 0409, communicating with the second upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 16, Cirik discloses the method of claim 15, wherein the first network link topology is dual connectivity, the upstream IAB node is the first upstream IAB node, and the communicating with the second upstream IAB node so as to operate under the second network link topology further comprising: 
transmitting a RRC connection reconfiguration complete message to the second upstream IAB node [paragraphs 0118, 0164, 0317, transmitting a RRC connection reconfiguration complete message to the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 17, Cirik discloses the method of claim 15, wherein the first network link topology is dual connectivity, the upstream IAB node is the second upstream IAB node, and the communicating with the second upstream IAB node so as to operate under the second network link topology further comprising: 
transmitting a RRC connection reconfiguration complete message to the second upstream IAB node [paragraphs 0118, 0164, 0317, transmitting a RRC connection reconfiguration complete message to the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 18, Cirik discloses the method of claim 15, wherein the first network link topology is single connectivity, the upstream IAB node is the first upstream IAB node, 
performing a random-access procedure with the second upstream IAB node [fig. 9, 16, paragraphs 0279, 0315, 0364, 0366, 0367, performing a random-access procedure with the second upstream IAB node (wireless device 3206 may send a BFR-PRACH preamble (e.g., if the wireless device detects the beam 3202 in FIG. 32 as a new identified beam))].

As per claim 19, Cirik discloses an integrated access and backhaul (IAB) node or a user equipment (UE) [paragraphs 0004, 0238, an integrated access and backhaul (IAB) node or a user equipment (UE) (wireless device may detect a beam failure)] comprising: 
a transceiver; and a processor coupled to the transceiver [paragraphs 0077, 0432, a transceiver; and a processor coupled to the transceiver (one communication interface 407, one or more processors 408)] and is configured at least to: 
receive, through the transceiver, a topology adaptation configuration which comprises a blockage-related parameter [fig. 31, 44, paragraphs 0363, 0364, 0371, 0373, 0426, receiving a topology adaptation configuration which comprises a blockage-related parameter (wireless device 3101 (e.g., a UE) may receive, from a base station 3102, one or more resource configuration parameters; parameter/ signal for beam failure recovery request transmission)]; 
determine whether a blockage condition of a radio link has occurred based on the blockage-related parameter [paragraphs 0363, 0386, 0397, 0426, determining whether a blockage condition of a radio link has occurred based on the blockage-related parameter (beam failure may be detected based on detecting a quality; beam failure may be due to a rotation, a movement, and/or a blockage of the wireless device)]; and 
transmit, through the transceiver, a request to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, transmitting a request to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].
Cirik discloses transmitting a request to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, transmitting a request to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].
Cirik does not explicitly disclose comprising a first and second upstream IAB nodes; and transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node; and receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node to trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity.
However, Heo teaches comprising a first and second upstream IAB nodes [fig. 3A-3C, paragraphs 0014, 0038, a first and second upstream IAB nodes (MeNB 302 or the SeNB 304)]; and transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node [paragraphs 0017, 0018, 0021, 0025, transmitting a request via a second upstream IAB node to inform that the blockage condition of a radio link has occurred to the first upstream IAB node (UE 310 detects a radio link failure on the MeNB 302, the MeNB may send a request over the eNB-to-eNB connection 312 to the SeNB 304 to reconfigure)]; and receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node  [paragraphs 0017, 0018, 0021, receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node (SeNB 304 may provide reconfigured radio resource information to the MeNB 302, and then the MeNB 302 may send a RRC connection reconfiguration message through the SeNB 304 to the UE 310)] to trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity [paragraphs 0017, 0023, 0024, trigger a switch from a first network link topology to a second network link topology, wherein the first network link topology is dual connectivity (a non-dual connectivity environment; a dual connectivity environment)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cirik by receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node by Heo because it would provide the Cirik’s node with the enhanced capability of improving handling of radio link failures in one of the eNBs [Heo, paragraph 0002].

As per claim 20, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
fig. 40, paragraphs 0413, 0414, 0418, determining whether one or more preamble transmission during a Beam Failure Recovery (BFR) has exceeded a preamble transmission time threshold (wireless device may identify a first candidate beam based on a quality exceeding a threshold)]; and 
transmit, through the transceiver, a request in response to the preamble transmission time threshold having been exceeded [Abstract, paragraphs 0397, 0413, 0416, transmitting a request in response to the preamble transmission time threshold having been exceeded (wireless device may send the second request using a new beam a threshold distance)].

As per claim 21, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether an accumulated time of a preamble transmission during the Beam Failure Recovery (BFR) within a monitoring window has exceeded an accumulated time threshold [paragraphs 0407, 0408, 0417, 0419, determining whether an accumulated time of a preamble transmission during the BFR within a monitoring window has exceeded an accumulated time threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
paragraphs 0407, 0408, 0417, transmitting a request in response to the accumulated time threshold having been exceeded (beam failure recovery request)].

As per claim 22, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a quantity of the Beam Failure Recovery (BFR) has exceeded a BFR quantity threshold [paragraphs 0363, 0369, 0371, 0410, determining whether a quantity of the BFR has exceeded a BFR quantity threshold (number of dedicated uplink beam failure recovery resources)]; and 
transmit, through the transceiver, a request in response to the BFR quantity threshold having been exceeded [paragraphs 0363, 0369, 0371, 0410, transmitting a request in response to the BFR quantity threshold having been exceeded (sending beam recovery request)].

As per claim 23, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a quantity of beam failure instance from lower layers has exceeded a beam failure instance quantity threshold [paragraphs 0363, 0369, 0371, 0410, determining whether a quantity of beam failure instance from lower layers has exceeded a beam failure instance quantity threshold (number/quantity beam failure recovery resources)]; and 
transmit, through the transceiver, a request in response to the beam failure instance quantity threshold having been exceeded [paragraphs 0363, 0369, 0371, 0410, transmitting a request in response to the beam failure instance quantity threshold having been exceeded (sending beam recovery request)].

As per claim 24, Cirik discloses the IAB node of claim 1 9, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a time of a radio problem recovery period has exceeded a radio problem recovery period threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether a time of a radio problem recovery period has exceeded a radio problem recovery period threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmit, through the transceiver, a request in response to the radio problem recovery period threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the radio problem recovery period threshold having been exceeded (beam failure recovery request)].

As per claim 25, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether an accumulated time of a radio problem recovery period within a monitoring window has exceeded an accumulated time threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether an accumulated time of a radio problem recovery period within a monitoring window has exceeded an accumulated time threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmit, through the transceiver, a request in response to the accumulated time threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the accumulated time threshold having been exceeded (beam failure recovery request)].

As per claim 26, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a quantity of a radio problem recovery has exceeded a radio problem recovery threshold [paragraphs 0369, 0372, 0407, 0408, 0416, 0417, 0419, determining whether a quantity of a radio problem recovery within a monitoring window has exceeded a radio problem recovery threshold (wireless device may determine the replacement candidate beam based on a time criterion (e.g., the replacement candidate beam may be broadcast a threshold time)]; and 
transmit, through the transceiver, a request in response to the radio problem recovery threshold having been exceeded [paragraphs 0407, 0408, 0417, transmitting a request in response to the radio problem recovery threshold having been exceeded (beam failure recovery request)].

As per claim 28, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a link has dropped below a minimum RSRP threshold or a minimum RSRQ threshold [paragraphs 0363, 0372, 0415, 0419, 0424, determine whether a reference signal received power (RSRP) or a reference signal received quality (RSRQ) of a link has dropped below a minimum RSRP threshold or a minimum RSRQ threshold (wireless device may be configured to measure and/or determine (e.g., based on detecting a beam failure) a quality (e.g., a quality of RSRP and/or BLER))]; and 
transmit, through the transceiver, a request in response to the RSRP or the RSRQ of the link having dropped below the minimum RSRP threshold or the minimum RSRQ threshold [paragraphs 0363, 0397, 0401, transmitting a request in response to the RSRP or the RSRQ of the link having dropped below the minimum RSRP threshold or the minimum RSRQ threshold (the RSRP of the new beam identification RS is higher than a threshold; wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request 3106)].

As per claim 29, Cirik discloses the IAB node of claim 19, wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: 
determine whether a number of a reference signal received power (RSRP) or a reference signal received quality (RSRQ), which is below a standard threshold, of a link within a monitoring window has exceeded a maximum RSRP number threshold or a maximum RSRQ number threshold [paragraphs 0363, 0372, 0415, 0419, 0424, determining whether a number of a reference signal received power (RSRP) or a reference signal received quality (RSRQ), which is below a standard threshold, of a link within a monitoring window has exceeded a maximum RSRP number threshold or a maximum RSRQ number threshold (wireless device may be configured to measure and/or determine (e.g., based on detecting a beam failure) a quality (e.g., a quality of RSRP and/or BLER))]; and 
transmit, through the transceiver, a request in response to the number of the RSRP or the number of the RSRQ, which is below the standard threshold, of the link within the monitoring window having exceeded the maximum RSRP number threshold or the maximum RSRQ number threshold [paragraphs 0363, 0397, 0401, transmitting a request in response to the number of the RSRP or the number of the RSRQ, which is below the standard threshold, of the link within the monitoring window having exceeded the maximum RSRP number threshold or the maximum RSRQ number threshold (the RSRP of the new beam identification RS is higher than a threshold; wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request 3106)].

As per claim 30, Cirik discloses the IAB node of claim 19, wherein the processor is configured to transmit a request to trigger the switch from the first network link topology to the second network link topology comprising: 
transmit, through the transceiver, a request to the upstream IAB node which is a first upstream IAB node to add a second upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to add a second upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
receive, through the transceiver, a RRC connection reconfiguration message which comprises information of the second upstream IAB node [paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
communicate, through the transceiver, with the second upstream IAB node so as to operate under the second network link topology [paragraphs 0407, 0409, communicating with the second upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 31, Cirik discloses the IAB node of claim 19, wherein the processor is configured to transmit a request to trigger the switch from the first network link topology to the second network link topology comprising: 
transmit, through the transceiver, a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
receive, through the transceiver, a RRC connection reconfiguration message [paragraphs 0118, 0164, 0317, receiving a radio resource control (RRC) connection reconfiguration message (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
release, through the transceiver, the second upstream IAB node based on the RRC connection reconfiguration message so as to operate under the second link network topology [paragraphs 0407, 0409, releasing the second upstream IAB node based on the RRC connection reconfiguration message so as to operate under the second link network topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 32, Cirik discloses the IAB node of claim 19, wherein the processor is configured to transmit a request to trigger the switch from the first network link topology to the second network link topology comprising: 
transmit, through the transceiver, a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node and add a third upstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, transmitting a request to the upstream IAB node which is a first upstream IAB node to release a second upstream IAB node and add a third upstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
receive, through the transceiver, a RRC connection reconfiguration message which comprises information of the third upstream IAB node [paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of the third upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
release the second upstream IAB node based on the RRC connection reconfiguration message and communicating with the third upstream IAB node so as to operate under the second network link topology [fig. 31, paragraphs 0270, 0363, 0364, 0407, 0409, releasing the second upstream IAB node based on the RRC connection reconfiguration message and communicating with the third upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate; wireless device 3101 identifies a new candidate serving beam)].

As per claim 33, Cirik discloses the IAB node of claim 19, wherein the processor is configured to transmit a request to trigger the switch from the first network link topology to the second network link topology comprising: 
transmit, through the transceiver, a request for handover to the upstream IAB node [paragraphs 0086, 0091, 0095, 0118, 0287, transmitting a request for handover to the upstream IAB node (RRC connection establishment/re-establishment/handover)]; 
receive, through the transceiver, a RRC connection reconfiguration message which comprises information of a second upstream IAB node [paragraphs 0118, 0164, 0317, receiving a RRC connection reconfiguration message which comprises information of a second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 
communicate with the second upstream IAB node so as to operate under the second network link topology [paragraphs 0407, 0409, communicating with the second upstream IAB node so as to operate under the second network link topology (wireless device may select a particular criterion to determine the replacement candidate)].

As per claim 34, Cirik discloses the IAB node of claim 33, wherein the first network link topology is dual connectivity, the upstream IAB node is a first upstream IAB node, 
transmit, via the transceiver, a RRC connection reconfiguration complete message to the second upstream IAB node [paragraphs 0118, 0164, 0317, transmitting a RRC connection reconfiguration complete message to the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 35, Cirik discloses the IAB node of claim 33, wherein the first network link topology is dual connectivity, the upstream IAB node is the second upstream IAB node, and the processor is configured to communicate with the second upstream IAB node so as to operate under the second network link topology further comprising: 
transmit, via the transceiver, a RRC connection reconfiguration complete message to the second upstream IAB node [paragraphs 0118, 0164, 0317, transmitting a RRC connection reconfiguration complete message to the second upstream IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 36, Cirik discloses the IAB node of claim 33, wherein the first network link topology is single connectivity, the upstream IAB node is a first upstream IAB node, and the processor is configured to communicate with the second upstream IAB node so as to operate under the second network link topology further comprising: 
fig. 9, 16, paragraphs 0279, 0315, 0364, 0366, 0367, performing a random-access procedure with the second upstream IAB node (wireless device 3206 may send a BFR-PRACH preamble (e.g., if the wireless device detects the beam 3202 in FIG. 32 as a new identified beam))].

As per claim 37, Cirik discloses a network link topology adaptation method [paragraphs 0004, 0238, a network link topology adaptation method (methods for beam (or any other communication resource) failure recovery; wireless device may detect a beam failure)], the method comprising: 
transmitting a topology adaptation configuration which comprises a blockage-related parameter [fig. 31, 44, paragraphs 0363, 0364, 0371, 0373, 0426, transmitting a topology adaptation configuration which comprises a blockage-related parameter (wireless device 3101 (e.g., a UE) may receive, from a base station 3102, one or more resource configuration parameters; parameter/ signal for beam failure recovery request transmission)]; 
receiving, from a User Equipment (UE), a request which indicates to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, receiving a request which indicates to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)]; and 
fig. 31, paragraphs 0270, 0363, 0364, transmitting a command to trigger the switch from the first network link topology to the second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].
Cirik discloses transmitting a request to trigger a switch from a first network link topology to a second network link topology [fig. 31, paragraphs 0270, 0363, 0364, transmitting a request to trigger a switch from a first network link topology to a second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)].
Cirik does not explicitly disclose comprising transmitting a request to another IAB node to change from the first network link topology to the second network link topology; and transmitting a radio resource control (RRC) connection reconfiguration message which comprises information of the another IAB node to a downstream node.
However, Heo teaches comprising a first and second upstream IAB nodes [fig. 3A-3C, paragraphs 0014, 0038, a first and second upstream IAB nodes (MeNB 302 or the SeNB 304)]; and transmitting a request to another IAB node [paragraphs 0017, 0018, 0021, 0025, transmitting a request to another IAB node (UE 310 detects a radio link failure on the MeNB 302, the MeNB may send a request over the eNB-to-eNB connection 312 to the SeNB 304 to reconfigure)] to change from the first network link topology to the second network link topology [paragraphs 0017, 0023, 0024, change from the first network link topology to the second network link topology (a non-dual connectivity environment; a dual connectivity environment)]; and transmitting a radio resource control paragraphs 0017, 0018, 0021, transmitting a radio resource control (RRC) connection reconfiguration message which comprises information of the another IAB node to a downstream node (SeNB 304 may provide reconfigured radio resource information to the MeNB 302, and then the MeNB 302 may send a RRC connection reconfiguration message through the SeNB 304 to the UE 310)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cirik by receiving a radio resource control (RRC) connection reconfiguration message via the second upstream IAB node by Heo because it would provide the Cirik’s method with the enhanced capability of improving handling of radio link failures in one of the eNBs [Heo, paragraph 0002].

As per claim 38, The modified Cirik discloses the method of claim 37, wherein the receiving, from the downstream IAB node or UE, a request which indicates to trigger a switch from a first network link topology to a second network link topology and the transmitting a command to trigger a switch from the first network link topology to the second network link topology further comprising: 
receiving a request from a downstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, receiving a request from a downstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
fig. 31, paragraphs 0270, 0363, 0364, determining the IAB node to change from the first network link topology to the second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)]; and 
transmitting a RRC connection reconfiguration message which comprises information of the IAB node to a downstream node [paragraphs 0118, 0164, 0317, transmitting a RRC connection reconfiguration message which comprises information of the IAB node to a downstream node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 39, The modified Cirik discloses the method of claim 37, wherein the receiving, from the downstream IAB node or UE, a request which indicates to trigger a switch from a first network link topology to a second network link topology and the transmitting a command to trigger the switch from the first network link topology to the second network link topology further comprising: 
receiving a request from a downstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, receiving a request from a downstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; and 
transmitting a RRC connection reconfiguration message which comprises information of the another IAB node to a downstream node to release the another IAB paragraphs 0118, 0164, 0317, transmitting a radio resource control (RRC) connection reconfiguration message which comprises information of the another IAB node to a downstream node to release the another IAB node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 40, The modified Cirik discloses the method of claim 37, wherein the receiving, from the downstream IAB node or UE, a request which indicates to trigger a switch from a first network link topology to a second network link topology and the transmitting a command to trigger the switch from the first network link topology to the second network link topology comprising: 
receiving a request from a downstream IAB node [paragraphs 0091, 0118, 0257, 0317, 0407, receiving a request from a downstream IAB node (identify new candidate beams (e.g., the candidate beam and/or a replacement candidate beam if the initial candidate beam fails))]; 
determining a first IAB node and transmitting a request to a second IAB node to change from the first network link topology to the second network link topology [fig. 31, paragraphs 0270, 0363, 0364, determining a first IAB node and transmitting a request to a second IAB node to change from the first network link topology to the second network link topology (wireless device 3101 may trigger and/or send a beam failure recovery (BFR) request; wireless device 3101 identifies a new candidate serving beam)]; and 
transmitting a RRC connection reconfiguration message which comprises information of the first IAB node for addition and the second IAB node for release to a paragraphs 0118, 0164, 0317, transmitting a radio resource control (RRC) connection reconfiguration message which comprises information of the first IAB node for addition and the second IAB node for release to a downstream node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))].

As per claim 41, The modified Cirik discloses the method of claim 37, wherein the IAB node is a first serving IAB node and the receiving a request which indicates to trigger a switch from a first network link topology to a second network link topology comprising: 
receiving a request for handover from a downstream IAB node; transmitting a request for handover to another IAB node [paragraphs 0086, 0091, 0095, 0118, 0287, receiving a request for handover from a downstream IAB node; transmitting a request for handover to another IAB node (RRC connection establishment/re-establishment/handover)]; 
receiving a request acknowledge message for handover from the IAB node [paragraphs 0209, 0210, 0325, 0330, receiving a request acknowledge message for handover from the IAB node]; and 
transmitting an RRC connection reconfiguration message for handover to a downstream node [paragraphs 0118, 0164, 0317, transmitting an RRC connection reconfiguration message for handover to a downstream node (RRC connection reconfiguration procedure may be to modify an RRC connection, (e.g., to … release RBs, …, to add, modify, and/or release SCells))]; and 

As per claim 42, The modified Cirik discloses the method of claim 41, wherein the first network link topology is dual connectivity, the IAB node is the first serving IAB node, and the transmitting a request for handover to the another IAB node further comprising: 
determining the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology [fig. 7, paragraphs 0091, 0104, 0110, 0124, determining the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology (multi-connectivity)].

As per claim 43, The modified Cirik discloses the method of claim 41, wherein the first network link topology is dual connectivity, the another IAB node is a second serving IAB node, and the transmitting a request for handover to the another IAB node further comprising: 
determining an IAB node which is the first serving IAB node to change from the first network link topology to the second network link topology [fig. 7, paragraphs 0091, 0104, 0110, 0124, 0363, determining the another IAB node which is a second serving IAB node to change from the first network link topology to the second network link topology (multi-connectivity)].

As per claim 44, The modified Cirik discloses the method of claim 41, wherein the first network link topology is single connectivity, and the transmitting a request for handover to the another IAB node further comprising: 
paragraphs 0139, 0180, 0259, 0271, determining the another IAB node to change from the first network link topology to the second network link topology (single beam and multi-beam operations may be supported)].

Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al., (hereinafter Cirik), U.S. Publication No. 2019/0215888, in view of ZTE, an in further view of Chincholi et al., (hereinafter Chincholi), U.S. Publication No. 2017/0230780.

As per claim 9, Cirik discloses the method of claim 1, Cirik does not explicitly disclose wherein the determining whether the blockage condition has occurred based on the blockage-related parameter comprising: determining whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold; and transmitting a request in response to the out of synchronization indication threshold having been exceeded.
However, Chincholi teaches determining whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold [Abstract, paragraphs 0043, 0104, 0107, determining whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold (threshold may comprise early out thresholds that occur before out-of-sync (OOS); starts a timer (e.g., a T310 timer))]; and transmitting a request in response to the out of synchronization indication threshold paragraphs 0044, 0102, 0104, 0117, transmitting a request in response to the out of synchronization indication threshold having been exceeded (event triggers can be defined for the UE to request a new configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cirik by including n out of synchronization indication threshold by Chincholi because it would provide the Cirik’s method with the enhanced capability of improving spectral efficiency [Chincholi, paragraph 0070].

As per claim 27, Cirik discloses the IAB node of claim 19, Cirik does not explicitly disclose wherein the processor is configured to determine whether the blockage condition has occurred based on the blockage-related parameter comprising: determine, whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold; and transmit, through the transceiver, a request in response to the out of synchronization indication threshold having been exceeded.
However, Chincholi teaches determine whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold [Abstract, paragraphs 0043, 0104, 0107, determining whether a quantity of out of synchronization indications within a monitoring window has exceeded an out of synchronization indication threshold (threshold may comprise early out thresholds that occur before out-of-sync (OOS); starts a timer (e.g., a T310 timer))]; and transmit a request in response to the out of synchronization indication threshold having been paragraphs 0044, 0102, 0104, 0117, transmitting a request in response to the out of synchronization indication threshold having been exceeded (event triggers can be defined for the UE to request a new configuration)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cirik by including n out of synchronization indication threshold by Chincholi because it would provide the Cirik’s node with the enhanced capability of improving spectral efficiency [Chincholi, paragraph 0070].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oroskar et al., U.S. Publication No. 2017/0230880, discloses wherein the donor access node transmits a congestion indicator to the relay node. 
Ngai et al., U.S. Publication 2019/0053115, discloses dynamically switching between a non-standalone mode and a standalone mode of operation, based on the inter-modulation distortion value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469